Per Curiam.

On the evening of April 7, 1989, at approximately 7:30 p.m. detective David Chipps, an 18-year veteran of the Shaker Heights Police Department, was on routine patrol. Chipps had been a member of the strike force (plain clothes) unit since 1976. As a member of the strife force, he had participated in investigations of drug trafficking.
Chipps was on routine patrol in a parking lot at the comer of Lomond and Chagrin Boulevard. He observed a male get out of a gray Camaro automobile, who appeared to be looking around the parking lot. His attention was drawn to this individual, later identified as Courtney Johnson. He then saw a red vehicle pull into the parking lot. He moved to a position about 150 feet from the Camaro. Johnson got back into the Camaro on the passenger side of the two-door vehicle. The defendant then got out of the red vehicle, a Subaru station wagon, and walked toward the Camaro, about 75 feet away. He walked directly to the passenger side of the Camaro. Defendant leaned in and talked to the passenger. It was at this point that Chipps called his supervisor and asked for assistance due to the belief that a drug transaction might be occurring
Defendant then left the Camaro and walked back to his vehicle, opened the door and removed a white plastic bag. He walked back to the passenger side of the Camaro and continued to converse with the occupants He then removed a gray object from the plastic bag, which the officer believed to be a cassette player. (It turned out to be a bag for holding cassettes) About 40 seconds later, the passenger door opened and the defendant entered the rear seat of the Camaro. There were now three people in the Camaro: "the passenger, Courtney Johnson; the driver, later learned to be Michael Intihar; and the defendant." Intihar and Johnson turned in their seats and talked to the defendant. The officer could observe motion; specifically hands moving back and forth. Defendant remained in the Camaro for several minutes and as he exited the vehicle, Chipps advised the other officers, who had since arrived, that he wanted the defendant stopped. He believed a drug transaction had occurred. (He had originally advised them over the radio that he believed a drug transaction was taking place in the parking lot.)
Chipps and Sgt. James D. Eden stopped the defendant as he was about to enter his vehicle. He had opened the door to the passenger side when he was stopped. Other officers stopped the Camaro from leaving the lot. Eden stayed with the defendant and Chipps walked back to the Camaro. As Chipps approached the Camaro, he observed Johnson trying to conceal the plastic bag (that was in his left hand) behind the seat. He advised both of them to get their hands up where they could be seen. He looked into the car and observed a plastic bag containing green vegetable matter, which he believed was marijuana.The defendant, after being detained, had been told to put the white plastic bag on top of the red Subaru. Cocaine had been taken from Johnson's person after his arrest. After Johnson was arrested, the police opened the white plastic bag the defendant had been carrying and found inside a pouch containing what appeared to be marijuana, a scale and a supply of plastic bags. A "pat-down search" of defendant produced apparent marijuana. Defendant was then arrested.
Johnson and Intihar were also arrested and they, along with the defendant, were placed in police cruisers. Two tow trucks were then ordered to tow the Camaro and Subaru from the scene Prior to the vehicles being towed, the vehicles were inventoried.
Chipps took a seat on the driver's side of the Subaru to inventory the vehicle. He found a foil packet in plan view in an open cubby hole on the console of the Subaru. He knew from his experience that drugs were frequently packed in foil. The foil package contained two "window panes" of LSD.
Both Chipps and Eden testified the vehicle search was a standard Shaker Heights Police Department search of a lawfully impounded vehicle. A standard inventory form was completed and the search conducted according to departmental policy.
The trial court granted defendant's motion to suppress as to the inventory search for the reason that it was done with "investigatory intent". The motion was denied with respect to other evidence seized at the scene and state-*326merits made by the defendant following his arrest. We find the vehicle search to be a lawful inventory search according to the dictates of South Dakota v. Opperman (1976), 428 U.S. 364, and its progeny.
The search can also be justified as a search contemporaneous with the defendant's arrest under the holdings in Carroll v. United States (1925), 267 U.S. 132, and New York v. Belton (1981), 453 U.S. 454. The defendant opened his car door and was about to enter prior to his arrest. The police had seized the suspected marijuana, scale and plastic bags. The fact that the search was conducted after defendant was secured in a police vehicle is immaterial, given the circumstances
Therefore, the decision of the trial court suppressing the evidence found in this lawful vehicular search should be reversed.
STILLMAN, J., and WIEST, J., concur.
KRUPANSKY, P.J., concurs, with opinion.
Judge Saul G. Stillman, Retired, of the Eighth District Court of Appeals, and Judge Mark K. Wiest, of the Wayne County Common Pleas Court, sitting by assignment.